Scott, J.:
For the reasons stated in People ex rel. Wineburgh Advertising Co. v. Murphy (129 App. Div. 260), decided herewith, the order appealed from must be reversed and the motion for a peremptory mandamus granted.
Patterson, P. J., and Ingraham, J., concurred; Laughlin, J., concurred for the reasons stated in his dissenting opinion in City of New York v. Wineburgh Advertising Co., No. 4 (124 App. Div. 641); Clarke, J., dissented.
Order reversed, and motion for peremptory mandamus granted. Settle order on notice.